



LOCK-UP AND RESALE RESTRICTION AGREEMENT
This LOCK-UP AND RESALE RESTRICTION AGREEMENT (the “Agreement”) is made and
entered into as of September 14, 2017, by and between VICTORY ENERGY
CORPORATION, a Nevada corporation (the “Victory”), and Navitus Energy Group, a
Texas Corporation (the “Holder”).
RECITALS
On August 21, 2017, Victory and the Holder entered into a Divestiture Agreement,
which, in accordance with the terms therein, was amended by Amendment No. 1 to
the Divestiture Agreement, dated September 14, 2017, between Victory and the
Holder (as so amended, the “Divestiture Agreement”). The Divestiture Agreement
provides for the issuance to the Holder of 166,549,134 shares of Victory’s
Common Stock (or 4,382,872 shares of Common Stock following Victory’s planned
1-for-38 reverse stock split) upon closing of the transactions contemplated by
the Divestiture Agreement (the “Closing”). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth in the
Divestiture Agreement.
AGREEMENT
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
1.RESTRICTIONS ON TRANSFER. The Holder shall not, directly or indirectly, prior
to the termination of this Agreement: (a) transfer, assign, sell, lend, sell
short, gift-over, pledge, encumber, hypothecate, exchange or otherwise dispose
(whether by sale, liquidation, dissolution, dividend or distribution), or offer
or solicit to do any of the foregoing, any or all of the capital stock received
by the Holder at the Closing or thereafter in connection with the transactions
contemplated by the Divestiture Agreement (all such securities of the Holder,
“Subject Securities”) or any right or interest therein, or consent to any of the
foregoing (any such action, a “Transfer”), (b) enter or offer to enter into any
derivative arrangement with respect to, or create or suffer to exist any liens
or encumbrances with respect to, any or all of the Subject Securities or any
right or interest therein, in either case that would reasonably be expected to
prevent or delay the Holder’s compliance with its obligations hereunder; or
(c) enter into any contract, option or other agreement, arrangement or
understanding with respect to any Transfer.
2.STOP TRANSFER ORDERS. The Holder hereby acknowledges and agrees that Victory
shall be entitled, during the term of this Agreement, to cause any transfer
agent for the Subject Securities to decline to effect any Transfer of the
Subject Securities except as permitted by this Agreement and to note stop
transfer restrictions on the stock register and other records relating to
Subject Securities except to the extent transfers are permitted hereunder, and
the Holder agrees to execute and deliver any further documents reasonably
requested by Victory in furtherance of the same.
3.PERMITTED TRANSFERS. Notwithstanding the foregoing, the restrictions set forth
herein shall not apply to the following Transfers of Subject Securities by the
Holder:
a.    Any Transfer to an Affiliate or an equity holder of the Holder if such
Transfer is not for value; provided, however, that it shall be a condition to
the Transfer that (i) the transferee executes and delivers to Victory, not later
than one business day prior to such Transfer, a written agreement that is
reasonably satisfactory in form and substance to Victory to be bound by all of
the terms of this Agreement and (ii) if the Holder is required to file a report
under Section 16(a) of the Securities Exchange Act of 1934, as amended,
reporting a reduction in beneficial ownership of the Subject Securities or any
securities convertible into or exercisable or exchangeable for the Subject
Securities, the Holder shall include a statement in such report to the effect
that such Transfer is being made to a shareholder, partner or member of, or
owner of a similar equity interest in, the Holder and is not a Transfer for
value. For purposes hereof, “Affiliate” shall mean, with respect to any entity,
any other person or entity directly or indirectly controlling, controlled by or
under common control with such entity. For purposes hereof, “control” (including
the terms “controlled by” and “under common control with”), as used with respect
to any entity or person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
entity or person, whether through the ownership of voting securities or
otherwise.
b.    Transfers in an amount that does not exceed five percent (5%) of the total
Subject Securities received by the Holder in the transactions contemplated by
the Divestiture Agreement per calendar month (pro-rated in the case of partial
calendar months).
4.TRANSFERS IN VIOLATION VOID. Any attempted sale, transfer or other disposition
in violation of this Agreement shall be null and void.
5.BINDING EFFECT; WAIVER. This Agreement shall be binding upon the Holder, its
agents, heirs, successors, assigns and beneficiaries. Any waiver by Victory of
any of the terms and conditions of this Agreement in any instance must be in
writing and must be duly executed by Victory and the Holder and shall not be
deemed or construed to be a waiver of such term or condition for the future, or
of any subsequent breach thereof.
6.TERMINATION. This Agreement, and all rights and obligations of the parties
hereunder, shall terminate on the first anniversary of the Closing or sooner
upon the consent of Victory and the Holder.
7.MISCELLANEOUS. Facsimile execution and delivery of this Agreement is legal,
valid and binding execution and delivery for all purposes. This Agreement shall
not confer any rights or remedies upon any person other than the parties and
their respective successors and permitted assigns. This Agreement (including the
documents referred to herein) constitutes the entire agreement among the parties
and supersedes any prior understandings, agreements, or representations by or
among the parties, written or oral, to the extent they related in any way to the
subject matter hereof. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. The Section headings
contained in this Agreement are inserted for convenience only and shall not
affect in any way the meaning or interpretation of this Agreement. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Texas without regard to principles of conflicts of laws. Any term or
provision of this Agreement that is invalid or unenforceable in any situation in
any jurisdiction shall not affect the validity or enforceability of the
remaining terms and provisions hereof or the validity or enforceability of the
offending term or provision in any other situation or in any other jurisdiction.
Each of the parties will bear his or its own costs and expenses (including legal
fees and expenses) incurred in connection with this Agreement and the
transactions contemplated hereby. Each party acknowledges and agrees that the
other party would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each party agrees that the other party
shall be entitled to an injunction or injunctions to prevent breaches of the
provisions of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof in any action instituted in any court of the United
States or any state thereof having jurisdiction over the parties and the matter,
in addition to any other remedy to which they may be entitled, at law or in
equity.
[Signature page follows]



IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the day and year first above written.
VICTORY:


VICTORY ENERGY CORPORATION




By: /s/ Kenneth Hill    
Name: Kenneth Hill    
Title: Chief Executive Officer


HOLDER:


NAVITUS ENERGY GROUP
BY: JAMES CAPITAL CONSULTING, LLC,
its Managing Partner




By:     /s/ Ronald Zamber                
Name: Ronald Zamber
Title: Managing Member










1

